ON REHEARING OF DEMURRERS OF DEFENDANT TO PLAINTIFF’S AMENDED PETITION
No. 171026. Decided September 15, 1948.
*234OPINION
By LEACH, J.
On the question of the application of the doctrine of “res ipsa loquitur” the Court, in his original ruling, adopted the reasoning in Stolle v. Anheuser-Busch, Missouri Supreme Court, 307 Mo. 520; 271 S. W. 497, 39 A. L. R. 1001, and Honea v. Coca Cola Bottling Co. — Texas Supreme Court — 160 A. L. R. 1445, as the better and more logical rule.
It is urged, however, on rehearing, that said ruling is in conflict with the law as generally stated and recognized in Ohio since the exploding bottle was not at the time it exploded in the sole and exclusive control of defendant, but had passed out of possession, of defendant at the time of the explosion. Said rule so stated will be found in the fourth syllabus of the case of Sherlock v. The Strouss-Hirshberg Co., 132 Oh St 35; as follows:
“In order to invoke the rule of res ipsa loquitur in such case it is necessary that the party injured prove that the instrumentality causing the injury was at the time of the injury in the sole and exclusive control of the defendant.”
This was not a case invoking the explosion of a bottle containing a soft drink but rather involved a serving stool or foot stool over which a customer in a store stumbled while walking along one of the aisles of the store.
The syllabus, of course, is the law of that case, but it has been many times stated by the Supreme Court that such syllabus must be read and understood as applied to the facts of the case in which it is announced, and such application is in the syllabus itself limited to the facts of that case, because it includes the limiting language: “in such case” — thus referring, of course, to the facts of that case; and while it is probably generally true that in order to invoke the rule of res ipsa loquitur the instrumentality causing the injury must at the time of the injury be in the sole and exclusive control of the defendant, the reason therefor is so as to exclude someone else from being the author of or responsible for the proximate cause of the injury. The two cases upon which this Court relied are consistent with the principle and spirit of the rule, for they hold that before the doctrine of res ipsa loquitur can be so applied, the plaintiff must show “that the bottle was handled with ordinary care by all persons touching it after it left the manufacturer’s hands and that its condition had undergone no change” — thus negativing *235any claim that the cause of the explosion arose through any negligence in handling by the retail dealer or the plaintiff— and leaving the doctrine to be applied only if the reasonable inference is that the inherently dangerous condition in the bottle and/or its contents was created by and existed at the time it left the bottler’s hands. Such an application of the rule so safeguarded, does not do violence to, but rather is in accord with the rationale of the rule or principle on which the doctrine of res ipsa loquitur is founded. “The letter killeth but the spirit maketh alive.” If the manufacturer or bottler creates an inherently dangerous condition or confines in a bottle a beverage which may even in rare instances explode, should his ultimate customer bear without remedy an injury caused by such explosion, simply because the bottle has passed out of the bottler’s exclusive control, provided the proximate cause of the explosion is negatived as to all but the manufacturers or bottlers? We are in agreement with the cases we above cited on this point, nor do we believe that such ruling is not in harmony in principle, with any pronouncement of our Supreme Court to which our attention has been called.
Our attention is also called to the case of Farina v. First National Bank, 72 Oh Ap 109 — a revolving door case. This case, we think, recognizes the principle as we have here applied it — the syllabus states that the doctrine of “res ipsa loquitur cannot be invoked where the proven facts do not warrant an inference that the defendant was negligent in the selection and repair of such door and where at the time of the injury, such door was under control of the patron or was subject to the control of others than the defendant”. The implication arises from the words of the syllabus above emphasized by this writer.
No further authority was cited on the demurrer to the. second cause of action. The original ruling on these demurrers will be adhered to.
No. 171026. Decided February 14, 1949.
OPINION
By GESSAMAN, J.
I
On demurrer of defendant to the first cause of action of the Third Amended Petition on the ground that it does not state facts sufficient to constitute a cause of action.
We have examined the briefs filed, with particular emphasis having been placed upon the case of Curtis v. Akron Coca-*236Cola Bottling Co. No. 3118, Court of Appeals, Summit County. That case dealt with an allegation of negligence and the doctrine of res ipsa loquitur was “not urged by- the appellant.” (Quotation from the certified copy of the Opinion) Therefore the opinion, as approved by the Clerk of Courts of Summit County, does not touch upon the question here involved.
We have discussed this question with Judge Leach and have read his opinions on the demurrer to the amended petition (which raised the same question). We concur in those decisions.
Demurrer overruled.
II
On demurrer of defendant to the second cause of action in the Third Amended Petition for the reason that it does not state facts sufficient to constitute a cause of action.
It is alleged in the second cause of action that defendant sold the bottles to the plaintiff’s husband. The Curtis case, supra, is therefore not applicable since it was held in that case that the “record does not disclose a sale to plaintiff of the bottles containing said Coca-Cola.” That case further held that there was a failure of proof indicating lack of merchantability of the bottle.
Defendant further claims that since it now appears (in the third amended petition) that plaintiff did not buy the product (but that it was purchased by her husband) there is no privity of contract between the plaintiff and defendant and further that §8449 GC gives rise to a cause of action only in favor of the buyer.
Secs. 8395 and 8449 GC are parts of the Chapter on Sales. In that same chapter is §8456 GC which provides in part as follows:
“In this chapter, unless the context or subject matter otherwise requires—
‘Buyer * * * means a person who buys * * * or any legal successor of such person.’”
From this language it appears to be certain that the legislature did not intend to benefit the buyer only, but also his successor in interest. Of course, it might be argued that the wife is not the successor in interest, but we believe that the answer would be that although there had been no sale from husband to wife, of course, there at least could be a gift by implication, and that such gift would be within the contemplation of the parties at the time of the sale.
*237Furthermore, there is a striking analogy in the case of the sale of unwholesome foods to that of breach of warranty as here involved and in the case of Rubbo v. The Hughes Provision Co. 138 Oh St 178, the Supreme Court held that
“2. A cause of action arises in favor of an injured party against one who sells provisions in violation of §12760 GC, where such sale is made to a husband who takes the provisions home for preparation and cooking and a member of his family suffers injury * *
We have examined several cases but have found none exactly in point and none have been cited to the court. However, for the reasons given the demurrer is overruled.